      Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 MICHAEL GRECCO PRODUCTIONS, INC.,

                 Plaintiff,

            - against -                             MEMORANDUM AND ORDER

 TIME USA, LLC and PIXELS.COM, LLC,                     20 Civ. 4875 (NRB)

                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


    Plaintiff    Michael    Grecco       Productions,    Inc.   (“MGP”   or

“plaintiff”) brings this action against defendants Time USA, LLC

(“Time”) and Pixels.com, LLC (“Pixels”) (together, “defendants”)

alleging copyright infringement and falsification of copyright

management information (“CMI”).          Plaintiff alleges that Time, on

its own and through third parties, including Pixels, infringed its

copyrights by exceeding the scope of certain license agreements

when it reproduced Time covers that featured MGP’s photographs on

print-on-demand products.     Plaintiff also alleges that defendants

falsified CMI by publishing the Time covers online with CMI and

watermarks that do not attribute the photographs to plaintiff.

Defendants jointly move to dismiss plaintiff’s amended complaint,

ECF No. 20 (“Compl.”), or in the alternative, for summary judgment.




                                     1
          Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 2 of 15



I.    Background 1

      Michael Grecco is a commercial photographer, whose works are

owned by plaintiff MGP.           Defendant Time is the current owner of

the trademark for the American weekly news magazine and website,

“Time.” 2     Defendant Pixels owns and operates a number of “print-

on-demand” websites, including www.fineartamerica.com.              Print-on-

demand websites allow consumers to select images for printing on

a variety of products, including on canvas, metal, and wood, which

are made-to-order upon purchase.

      In     2000   and   2005,   MGP   signed   two   substantially   similar

agreements with Time Magazine (the “Agreements”), 3 which granted

to Time Magazine licenses to use three of Grecco’s photographs

(the “Photographs”) on its covers.               Each of the Photographs is



      1 The following facts, which are drawn from the operative complaint, are
accepted as true for purposes of the Court’s ruling on defendants’ motion to
dismiss. The Court draws all reasonable inferences in plaintiff’s favor. See
Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012). Additionally,
“the complaint is deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by reference.” Int’l
Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995)
(citing Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.
1991)). Thus, here, we consider the license agreements and the covers at issue.
      2 Defendants explain that in 2018, defendant Time, formerly known as
“You.com USA, LLC,” purchased all assets related to the United States operations
of Time Magazine, formerly a division of Time Inc., including the TIME trademark
and all rights to publish written and graphic material associated with Time
Magazine. As a result, defendant Time succeeded to the rights of Time Magazine
set forth in the license agreements with plaintiff. Plaintiff does not dispute
this characterization, and moreover, refers to defendant Time as the “current
owner” of the trademark for the American weekly news magazine and website “Time”
in its amended complaint. See Compl. ¶ 15.
      3 The Agreements themselves appear to have been signed by “Michael Grecco
Photo, Inc.” and “Michael Grecco Photography, Inc.”       However, as plaintiff
alleges that MGP licensed the Photographs, and because defendants do not dispute
this characterization, we accept plaintiff’s allegations as true.



                                         2
      Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 3 of 15



registered with the Register of Copyrights, and MGP owns each of

the Photographs.      The Agreements provided that Time Magazine had

the right to do “customary editorial work to incorporate the

photograph    into   the    cover,   including      cropping   the   image   and

overlaying text and the TIME logo.”              ECF No. 20-4 (2000 and 2005

Agreements).       The Agreements also contained this description of

the licenses:

            Ownership of    the photograph and the copyright
            in it remain    with you. However, TIME Magazine
            retains the     right to reproduce the cover of
            the Magazine    as it appears, in any media, for
            any purpose,    in perpetuity without additional
            payment.


Id.

      In the amended complaint, plaintiff included copies of the

covers (the “Covers”) that integrated the Photographs. As is clear

from the images of the Covers, the Time Magazine Covers included

the Photographs with an overlay of the TIME logo and identifiable

red frame (both of which are trademarked with the United States

Patent and Trademark Office). 4             The Covers also feature text,

including    the   date    and   previews   of    articles   included   in   the

magazine issue.




      4 The Court may take judicial notice of records of the United States

Patent and Trademark Office.  Kaplan, Inc. v. Yun, 16 F. Supp. 3d 341, 345
(S.D.N.Y. 2014).



                                       3
       Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 4 of 15



      Recently, Time began working with Pixels to facilitate the

sale of print-on-demand products from Time’s “Cover Store,” which

features decades of Time covers, including the Covers at issue in

this case.    On Pixel’s website, a shopper can view the Covers via

a “full resolution preview,” which displays the Covers with a

watermark     that     superimposes             the     name     of     the     website,

“fineartamerica.com”         (the    name       of    one   of   Pixel’s      websites).

Alongside the Covers, the artist is listed as “Time.”

      MGP initiated this case shortly after Time announced its

partnership     with     Pixels,      alleging          a   claim     for     copyright

infringement in violation of 17 U.S.C. § 501 and a claim for

falsification of CMI pursuant to the Digital Millennium Copyright

Act (“DMCA”), 17 U.S.C. § 1202(a). On October 27, 2020, defendants

moved to dismiss the amended complaint, or in the alternative, for

summary judgment.      Plaintiff opposed the motion on November 24,

2020, and defendants submitted a reply in further support of their

motion on December 1, 2020.

II.   Legal Standard 5

      To   withstand     a    Rule    12(b)(6)         motion,    the    non-movant’s

pleading “must contain sufficient factual matter, accepted as




      5 Defendants moved to dismiss the amended complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). In the alternative, in the event that the
Court deemed it necessary to rule on matters such as the transfer of rights
between defendant Time and Time Magazine and the offerings in the Time Cover
Store, defendants moved for summary judgment. Given that the transfer of rights


                                            4
       Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 5 of 15



 true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          “A claim has facial

 plausibility when the [pleaded] fact[s] . . . allow[] the court to

 draw the reasonable inference that the defendant is liable for the

 misconduct alleged.”      Id.    While the Court accepts the truth of

 the pleaded facts, it is “not bound to accept as true a legal

 conclusion couched as a factual allegation.”            Id.   “Threadbare

 recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Brown v. Daikin Am., Inc.,

 756 F.3d 219, 225 (2d Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

III.   Discussion

         a. Copyright Infringement

       Count I of the amended complaint alleges that defendants

 committed copyright infringement when they reproduced the Covers

 on print-on-demand products.      According to plaintiff, this type of

 reproduction exceeds the scope of the licenses set forth in the

 Agreements.     “To establish an infringement of a copyright, a

 plaintiff   must   show   both   ownership   of   a   copyright   and   that

 defendant copied the protected material without authorization.”

 John Wiley & Sons, Inc. v. DRK Photo, 998 F. Supp. 2d 262, 287




 to defendant Time is not in dispute, we will rule on defendants’ motion to
 dismiss.



                                     5
       Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 6 of 15



(S.D.N.Y. 2014) (citing Rogers v. Koons, 960 F.2d 301, 306 (2d

Cir. 1992)).     Copyright infringement actions such as this one,

“involving only the scope of the alleged infringer’s license[,]

present the court with a question that essentially is one of

contract: whether the parties’ license agreement encompasses the

[relevant] activities.”          Bourne v. Walt Disney Co., 68 F.3d 621,

631 (2d Cir. 1995).            “[I]n cases where only the scope of the

licenses is at issue, the copyright owner bears the burden of

proving that the defendant’s copying was unauthorized.”                 Yamashita

v. Scholastic Inc., 936 F.3d 98, 104–05 (2d Cir. 2019) (citing

Bourne, 68 F.3d at 631).

      Pursuant to New York law, whether a contractual provision is

ambiguous, and the interpretation of an unambiguous contract, are

questions   of   law     for    the    Court    to     resolve.      HarperCollins

Publishers LLC v. Open Rd. Integrated Media, LLP, 7 F. Supp. 3d

363, 370 (S.D.N.Y. 2014) (citations omitted).                       A contract is

ambiguous only if “the provisions in controversy are reasonably or

fairly susceptible of different interpretations or may have two or

more different meanings.”           Goldman Sachs Grp., Inc. v. Almah LLC,

924   N.Y.S.2d   87,    90   (1st     Dep’t    2011)    (internal    citation   and

quotation   marks      omitted).       In     determining    the    meaning   of   a

contract, this Court will “look to all corners of the document

rather than view sentences or clauses in isolation.” Int’l Klafter

Co. v. Cont’l Cas. Co., Inc., 869 F.2d 96, 99 (2d Cir. 1989)


                                         6
          Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 7 of 15



(internal quotation marks omitted). “[W]hen parties set down their

agreement in a clear, complete document, their writing should as

a rule be enforced according to its terms.”            W.W.W. Assocs., Inc.

v. Giancontieri, 77 N.Y.2d 157, 162 (N.Y. 1990)).

      This dispute turns on the meaning of the provision in the

Agreements:

              TIME Magazine retains the right to reproduce
              the cover of the Magazine as it appears, in
              any media, for any purpose, in perpetuity
              without additional payment.

(emphasis added).         Proffering that the provision is ambiguous,

plaintiff asserts that his understanding was that “all media” — a

term that does not actually appear in the provision 6 — referred

exclusively to “means of mass communication.” 7            Therefore, argues




      6 Plaintiff’s bold attempt to switch the words of the provision from “any
media” to “all media” is a transparent effort to rely on the definition of “all
media” set forth by a non-profit initiative called the Picture Licensing
Universal System (“PLUS”), which, according to plaintiff, defines “all media”
as a “licensing language granting use in all types of communication.” Opp. to
Defs.’ Mot. to Dismiss (“Opp.”), ECF No. 37, at 3. For a multitude of reasons
that fall outside of the contours of the motion to dismiss — including that the
PLUS glossary on which plaintiff relies arguably did not exist when the
Agreements were signed — we do not rely on the definition in the PLUS glossary,
especially because the Agreements nowhere indicate that their terms are to be
defined in accordance with the PLUS glossary.
      7 Plaintiff’s allegations, which are contrary to the plain language of

the Agreements, must be rejected. See Compl. ¶ 23 (alleging that the Agreements
granted only a limited license for the use of the Photographs “as the cover
photos”); ¶ 25 (alleging that the term “any media” refers to “reproduction by
means of mass communication”). Endemann v. Liberty Ins. Corp., 390 F. Supp. 3d
362, 370 (N.D.N.Y. 2019), on reconsideration in part, No. 18 Civ. 701, 2020 WL
5027241 (N.D.N.Y. Aug. 25, 2020) (citing Roth v. Jennings, 489 F.3d 499, 510–
11 (2d Cir. 2007)) (“When documents attached to the complaint as exhibits or
incorporated by reference in the complaint contain statements that contradict
the allegations in the complaint, the documents control and the Court need not
accept the allegations as true.”); see also L-7 Designs, Inc. v. Old Navy, LLC,
647 F.3d 419, 422 (2d Cir. 2011) (explaining that allegations are “assume[d] to


                                        7
        Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 8 of 15



plaintiff, defendants’ reproduction rights with respect to the

Covers are limited to modes of communication, and print-on-demand

products fall outside of this category.

     As an initial matter, the actual term “any media” admits of

no such ambiguity.        Therefore, plaintiff’s understanding of the

term has no effect on our interpretation.                Instead, as “a trial

court’s primary objective is to give effect to the intent of the

parties as revealed by the language they chose to use,” Seiden

Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir.

1992), we look to the dictionary definition of “media.”

     “Media” is the plural version of “medium,” and so we begin

there.    There are, of course, multiple definitions of “medium” —

some of which even reflect plaintiff’s narrow communications-

related definition.        However, the comprehensive scope of the

licensing provision, which imparts Time’s right to use the Covers

“in any media, for any purpose,” without time restriction, directs

us to refer to a similarly comprehensive definition of “medium.”

Thus, according to the Merriam-Webster Dictionary, “medium” is “a

means    of   effecting    or   conveying       something,”      including       the

“material or technical means of artistic expression (such as paint

and canvas, sculptural stone, or literary or musical form).”

Likewise, the Oxford English Dictionary defines “medium” as “[a]ny


be true unless   contradicted   by   more   specific   allegations   or   documentary
evidence”).



                                        8
       Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 9 of 15



of the varieties of painting or drawing as determined by the

material or technique used.       Hence more widely: any raw material

or mode of expression used in an artistic or creative activity.”

These definitions of “medium” unequivocally encompass the print-

on-demand products, including prints on canvas, wood, and metal,

that are the subject of this case.           As “the licensee may properly

pursue any uses which may reasonably be said to fall within the

medium as described in the license,” Bartsch v. Metro-Goldwyn-

Mayer, Inc., 391 F.2d 150, 155 (2d Cir. 1968), we conclude that

defendants are not violating the provision.

       Beyond the definition of “media” itself, the remainder of the

provision      provides     additional        support   for    defendants’

interpretation, with which the Court agrees. First, the Agreements

provide that Time can reproduce the Covers for “any purpose” —

not,    as   plaintiff    suggests,   only    for   communications-related

purposes.     Second, the provision uses the expansive contractual

language “in perpetuity” — a clause that contemplates evolving

modes of and technologies for reproduction over time.          This easily

disposes of plaintiff’s argument that the Agreements could not

have authorized reproduction of the Covers on print-on-demand

products because the print-on-demand business did not yet exist in

2000 and 2005, when the Agreements were executed, even if that

were the case.     See, e.g., HarperCollins, 7 F. Supp. 3d at 372

(finding that a 1971 licensing agreement permitted publication of


                                      9
        Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 10 of 15



an e-book 40 years later “[i]n light of precedent indicating that

broad    grant    language       will    extend    to    later-invented    uses”)

(citation omitted).        Third, and relatedly, the provision does not

limit    reproduction      of    the    Covers    to    modes   of   then-existing

technology — a carve-out that plaintiff could have negotiated, but

did not.     Boosey & Hawkes Music Publishers, Ltd. v. Walt Disney

Co., 145 F.3d 481, 487 (2d Cir. 1998) (“the party seeking exception

or deviation from the meaning reasonably conveyed by the words of

the contract should bear the burden of negotiating for language

that    would    express   the    limitation      or    deviation.”);    see   also

Bartsch, 391 F.2d at 155 (if “the words” of the license “are broad

enough to cover the new use, it seems fairer that the burden of

framing and negotiating an exception should fall on the grantor”). 8

       The amended complaint also suggests that Pixels infringed

plaintiff’s copyrights when Time engaged Pixels to “power” Time’s

Cover Store.       Again, plaintiff is incorrect.               Where, as here, a

licensor has granted a non-exclusive license to a licensee, the

licensee may rely on agents “in carrying out permitted uses without

converting those agents into independent licensees.”                  Great Minds




      8 Plaintiff’s tangential reference to New York Times Co. v. Tasini, 533

U.S. 483 (2001), does not require a different conclusion, as that case
contemplated the scope of the reproduction and distribution privilege afforded
to collective work copyright owners by 17 U.S.C. §201(c) – a statutory provision
not at issue in this case. See id. at 499 (“the Publishers do not here contend
the Authors entered into an agreement authorizing reproduction of the Articles
in the Databases.”).



                                          10
      Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 11 of 15



v. Fedex Off. & Print Servs., Inc., 886 F.3d 91, 96 (2d Cir. 2018).

Plaintiff has not alleged that there is any restriction on using

third-party agents, nor have we found any such restriction in the

Agreements.    Thus, we hold that the Agreements permitted Time to

delegate the reproduction efforts to Pixels.              See id. (citing

Automation By Design, Inc. v. Raybestos Prods. Co., 463 F.3d 749,

757 (7th Cir. 2006) (reasoning that if a license “allowed Raybestos

to make photocopies of [certain] designs[,] ... Raybestos could

certainly take the designs to a Kinko’s photocopy shop to have

them copied”); Estate of Hevia v. Portrio Corp., 602 F.3d 34, 44–

45 (1st Cir. 2010) (“When . . . there is no indication that a

[licensor] has restricted the licensee’s ability to use third

parties in implementing the license, the license is generally

construed to allow such delegation.”)).

     As the language of the Agreements explicitly permits the

reproduction of the Covers “in any media,” “for any purpose,” “in

perpetuity,” we conclude that defendants have not exceeded the

scope of the licenses set forth in the Agreements. 9

        b. Falsification of CMI

     Count    II   of   the   amended      complaint   alleges    that   the

“fineartamerica.com”      watermark    and   the   website’s     attribution



      9 We also note that another court in this District recently assessed a

substantially similar agreement with Time and reached the same outcome. See
APL Microscopic, LLC et al. v. Pixels.com, LLC and TIME USA, LLC, No. 20 Civ.
4735 (S.D.N.Y.) (GBD) (“APL Microscopic”). Contrary to his obligation to do


                                      11
      Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 12 of 15



crediting “Time” violate Section 1202(a) of the DMCA. 10              Section

1202(a) provides that “[n]o person shall knowingly and with the

intent to induce, enable, facilitate, or conceal infringement

(1) provide copyright management information that is false, or (2)

distribute    or   import    for    distribution     copyright    management

information that is false.”        17 U.S.C. § 1202(a).      For purposes of

this provision, CMI is defined to include “[t]he name of, and other

identifying information about, the author” and/or “the copyright

owner of [a copyrighted] work,” when such information is “conveyed




so, plaintiff failed to alert us to this contrary authority. Nevertheless, we
have reviewed it in detail and find the Court’s characterization of Time’s
reproduction rights particularly persuasive:

             There’s no media restriction on the use of the Time
             Magazine cover. There’s no timeframe restriction on
             how they can use it and there’s no restrictions [sic]
             on the purpose for which they could use it . . . [T]he
             reality is they could have taken the Time Magazine
             cover and made toilet paper out of it if they want to
             because it’s their right to do so because they’ve
             modified the photo.

ECF No. 41-2 (Tr. of Apr. 28, 2021 Oral Arg., APL Microscopic) at 32. We concur
with Judge Daniels’ decision to dismiss plaintiff’s complaint in its entirety
on the basis that “it is not a reasonable interpretation of the language in
this agreement, to say that this agreement limits the use or even the manner in
which it can be published and where it can be published and how it can be
published.” Id. at 40-41.
      10In its opposition, plaintiff also argues that it has alleged a claim
under Section 1202(b), which does not allow the removal or alteration of CMI.
As plaintiff failed to reference this provision in the amended complaint and,
in any event, fails to provide any credible arguments to support such a claim,
we do not consider it here.



                                      12
        Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 13 of 15



in connection with copies . . . of a work.”                   Id. § 1202(c)(2)-(3).

Plaintiff’s claim fails for two reasons.

       First, plaintiff’s claim improperly conflates the Photographs

with    the        Covers.         Here,   Time    created    unique    Covers   using

plaintiff’s Photographs, on which Time overlayed the Time logo,

the trademarked Time red border, and text.                      At no time did the

defendants claim ownership of the Photographs.                           Instead, the

watermark          and   attribution       represent    defendants’      reproduction

rights with respect to the Covers.                     The Agreements draw this

distinction, see ECF No. 20-4 (“Ownership of the photograph and

the copyright in it remain with you.                         However, TIME Magazine

retains the right to reproduce the cover . . .”) (emphasis added),

and in turn, so do we.               In any event, a party that puts its own

CMI on work distinct from work owned by a copyright holder is not

liable under Section 1202(a), even if the party’s work incorporates

the copyright holder’s work.                See, e.g., Park v. Skidmore, Owings

& Merrill LLP, No. 17 Civ. 4473, 2019 WL 9228987, at *11 (S.D.N.Y.

Sept.       30,    2019)     (dismissing     DMCA   claim     where    the   “defendant

incorporated the plaintiff’s copyrighted materials into its own

work and then applied its name as the author of the work,” as “the

defendant did not violate the DMCA by printing its name on the

distinct          products    it    had    generated”). 11      The    watermark    and



        As distinct from Fischer v. Forrest, No. 14 Civ. 1304, 2015 WL 195822,
       11

at *8 (S.D.N.Y. Jan. 13, 2015), which denied a motion to dismiss a DMCA claim,


                                              13
      Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 14 of 15



attribution identify rights with respect to the Covers — not the

Photographs, which are just one element of the Covers.

      Second, Section 1202(a) requires that plaintiff allege that

defendants     provided,      distributed,       or      imported      false       CMI

information with the “intent to induce, enable, facilitate, or

conceal infringement,” but plaintiff fails to allege scienter.

Plaintiff’s conclusory allegations in the amended complaint, which

simply   recite    the   elements    of    a   Section      1202(a)    claim,      are

obviously insufficient.         See Iqbal, 556 U.S. at 678. 12               In the

absence of any substantive allegation whatsoever, we are not

persuaded by plaintiff’s argument that questions of intent and

purpose are improper for resolution at this stage.

      As plaintiff failed to allege that defendants falsified CMI

on the Covers or that defendants possessed the requisite scienter,

plaintiff’s claim for falsification of CMI must be dismissed.

IV.   Conclusion

      For   the   foregoing    reasons,    the   Court      grants     defendants’

motion   to   dismiss    in   its   entirety.         The   Clerk     of   Court    is


here there are no allegations that defendants actually removed plaintiff’s CMI
before displaying the Covers on Pixel’s websites.        Indeed, there is no
allegation that the Covers ever featured plaintiff’s name.
      12 In this respect, this case is distinct from another one of plaintiff’s

cases, Michael Grecco Prods., Inc. v. Alamy, Inc., 372 F. Supp. 3d 131, 139
(E.D.N.Y. 2019).    There, the court concluded that plaintiff adequately pled
scienter where plaintiff alleged that defendant knew that the expiration of a
license “deprived it of the authority to further license and display the
Copyrighted Works without further permission from Plaintiff,” but nevertheless
“placed watermarks on the Copyrighted Works in order to facilitate its continued
marketing and sale of licenses.” Id.



                                      14
     Case 1:20-cv-04875-NRB Document 42 Filed 07/27/21 Page 15 of 15



respectfully directed to terminate the motion pending at docket

entry 26 and to close the case.

     SO ORDERED.

DATED:    New York, New York
          July 27, 2021


                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDG




                                   15
